

KALI TUNA, d.o.o. za ulov, uzgoj i preradu ribe, Put Vele Luke 70, 23272 KALI;
PIN: 92418838517 as the Credit Beneficiary, represented by Mr. Miro Mirković,
Member of the Board (hereinafter referred to as: the Credit beneficiary) and


Croatian Bank for Reconstruction and Development, Strossmayerov trg 9, Zagreb;
PIN: 26702280390, as the Creditor, represented pursuant to the Special Power of
Attorney by Ms. Danijela Vukić, Independent Financial Representative and Mr.
Miljenko Strika, Deputy Director of the Commercial Centre Zadar (hereinafter
referred to as: the HBOR) and


Erste & Steiermärkische Bank d.d., Rijeka, Jadranski trg 3A; PIN: 23057039320,
as the Creditor and the Agent, represented by Ms. Slađana Jagar, Member of the
Board and Mr. Tomislav Vuić, Member of the Board (hereinafter referred to as:
the Bank)


(hereinafter the HBOR and the Bank jointly referred to as: the Creditors),


considering that:


 
-
the Government of the Republic of Croatia on its 36th session passed the
Decision class: 302-01/10-03/02, no.: 5030120-10-1 of January 14, 2010 on
Measures for economic recovery and development and Decision class:
302-01/10-03/02, no.: 5030116-11-9 of January 27, 2011 on continuation of
Measures for economic recovery and development;



 
-
the Government of the Republic of Croatia on its 38th session reached the
Conclusion class: 302-01/10-03/02, no.: 5030120-10-3 dated January 28, 2010 on
adoption of Measures for economic recovery and development – financing models -
MODEL A, now pursuant to Decision of the Croatian Government of January 27, 2011
- MODEL A+



 
-
the Government of the Republic of Croatia passed the Decision class:
302-01/10-03/02, no.: 5030120-10-3-6 of February 11, 2010 by which the Plan for
providing HBOR’s funds for implementation of Measures for economic recovery and
development was approved;



 
-
the Business Cooperation Agreement regarding the implementation of Programme for
supplying credit for the economic recovery and development - Model A+ no.:
Mod-A-PLUS-08 (hereinafter referred to as the Business Cooperation Agreement)
was concluded between the HBOR and the Bank on March 22 (twentysecond), 2011
(twothousandandeleven);



 
-
the Credit Beneficiary meets the requirements for usage of funds provided
through the Programme for supplying credit for the economic recovery and
development Model A+ no.: Mod-A-PLUS-01, adopted on the 2nd theme session of the
Board of the HBOR of January 26, 2011 (hereinafter referred to as: the
Programme)


 
 

--------------------------------------------------------------------------------

 


 
-
on May 5, 2011 the Bank passed a Decision no. 201104112050172-1 by which the
loan was granted to the Credit Beneficiary to the amount of 80,000,000.00 HRK
(in words: eightymillionkunas) together with interest, fees and expenses under
the above described conditions;



concluded on June 8, 2011 the following


CLUB LOAN AGREEMENT no.: Mod-A-PLUS- 3A-15/11


1.
LOAN TERMS AND CONDITIONS



1.1.
Loan amount:



1.1.1. Creditors grant the loan to the Credit Beneficiary under terms and
conditions stated in this Club Loan Agreement (hereinafter referred to as: the
Agreement) to the total principal amount of 80,000,000.00 HRK (in words:
eightymillionkunas), (hereinafter referred to as: the Loan), and the Credit
Beneficiary is obliged to repay to the Creditors the agreed interest, fees and
expenses, as well as to refund the principal of the Loan under terms and
conditions, within the time limit and in the manner as agreed herewith.


1.1.2. Creditors supply the Loan funds as follows:



   
Amount in
   
Participation
 
Creditors
 
HRK
   
rate
 
HBOR
    32,000,000.00       40 %
Erste & Steiermärkische Bank d.d., Rijeka
    48,000,000.00       60 %
TOTAL
    80,000,000.00       100.00 %



1.1.3. If the HBOR should not pay its entire part of the Loan to the Bank in due
time, the Bank shall not be obliged to pay its part of the Loan to the Credit
Beneficiary.


1.2.
Loan Purpose:



1.2.1. The Credit Beneficiary is obliged to use the Loan funds according to the
following purpose:

 
 

--------------------------------------------------------------------------------

 


Purpose specification of the total Loan amount
 
(%)
 
Working capital
    100 %
Fixed assets
       
-     Land
       
-     Buildings
       
-     Equipment
       
-     Plantations and flock
       
-     Other
       
Total
    100 %



1.2.2. Creditors reserve the right to supervise whether the Loan amount is being
used in accordance with its purpose, under terms and conditions and in the
manner as agreed herewith.


1.3.
The manner of the Loan usage and the time limit



1.3.1. The Bank can withdraw from the HBOR the Loan Quota approved at auction
held, in accordance with the Measures for economic recovery and development –
model A + of funding, on March 31, 2011, typically in 6 tranches (hereinafter
referred to as: the Loan Tranches).


1.3.2. After prerequisites stated in Article 3.1. have been fulfilled, as well
as all other terms and conditions stated in Article 3.2. of the Agreement, the
Credit Beneficiary can use the entire or a part of the Loan, typically in 6
Tranches, by submitting to the Bank the duly completed Loan Application, as
shown in the Attachment I of this Agreement, no later than 7 (seven) Business
Days (as defined below) before usage dates determined by Paragraph 3 of this
Article (hereinafter referred to as: the Usage Date).


1.3.3. The Bank shall subsequently, after conclusion of the Agreement, inform
the Credit Beneficiary about possible Usage Dates which are always to be on a
Business Day – on Thursdays, in accordance with the Business Cooperation
Agreement. If it happens that a certain Thursday should be a non-business day,
the funds shall be paid on the immediate previous Business Day as defined below,
all due to Bank’s ability to withdraw Loan Tranches from the HBOR.


1.3.4. Credit Beneficiary can submit the Loan Application during the period of
time which begins on the first Business Day (as defined below) after conclusion
of this Agreement and after all prerequisites as stated in Article 3.1., as well
as terms and conditions stated in Article 3.2. of this Agreement have been
fulfilled, in accordance with the Usage Dates. This period of time terminates on
December 31, 2011 (twothousandandeleven) (hereinafter referred to as: the Usage
time limit).

 
 

--------------------------------------------------------------------------------

 


1.3.5. Business Day is a working day for the banks in the Republic of Croatia
(all days of the week except Saturday, Sunday and public holidays: hereinafter
referred to as: the Business Day).


1.3.6. After expiration of the Usage time limit the Credit Beneficiary loses the
right to apply for the Loan, regardless if up to that point in time the
Beneficiary had used the Loan or not, i.e. if it had used just the part of the
Loan. Used amount of the Loan shall be transferred to repayment status after
expiration of the Usage time limit, regardless of the agreed Loan amount.


1.3.7. If the Credit Beneficiary should not use the entire available Loan
amount, the Creditors shall participate in the Loan amount transferred to
repayment status in accordance with rates stated in Article 1.1.2. of the
Agreement, i.e. the HBOR with 40%, and the Bank with 60% of the used Loan
amount.


1.3.8. After expiration of the Usage time limit, i.e. transfer of Loan to
repayment status, the Bank shall submit to the Credit Beneficiary repayment
plans both for the HBOR’s and the Bank’s part of the Loan.


1.4. 
Time limit for the Loan repayment



1.4.1. Time limit for the Loan repayment is 36 months from transfer of Loan to
the repayment status, including the grace period.


1.4.2. The grace period is 0 (zero) months from transfer of Loan to the
repayment status.


1.4.3. The Credit Beneficiary has no right to ask for a debtor rallonge
regarding the Loan principal repayment, as well as repayment of other claims
under the Agreement.


1.5.
Interest



1.5.1.
Common provisions



1.5.1.1. The Credit Beneficiary is obliged to pay interest relating to the used
Loan amount from the beginning of the Loan usage till the Final Due Date (as
defined below), as follows:


 
·
interest described in Article 1.5.2. of the Agreement relating to HBOR’s part of
the Loan;

 
·
interest described in Article 1.5.3. of the Agreement relating to Bank’s part of
the Loan.


 
 

--------------------------------------------------------------------------------

 


1.5.1.2. Interest is to be calculated by using the linear interest calculation
method based on the real number of days elapsed in the Interest Period (as
defined below) and a 360-day year, and is charged on the last day of every
calendar quarter, i.e. on March 31, June 30, September 30 and December 31 of
every calendar year.


1.5.2. 
  Interest relating to the HBOR’s part of the Loan



1.5.2.1.
Agreed interest



Interest rate relating to the HBOR’s part of the Loan amounts to 2.8%
(twopointeightpercent) per year. Interest rate amount, as well as other terms
and conditions of the Agreement relating to the HBOR’s part of the Loan, can be
changed if terms and conditions listed in the Attachment II to the Club Loan
Agreement, concluded on February 16, 2011 between the HBOR as the debtor and the
club of domestic business banks as the creditors, should be changed.


Intercalary interest relating to the HBOR’s part of the Loan is to be calculated
on the used amount of the HBOR’s part of the Loan, from the beginning of the
Loan usage till transfer of Loan to the repayment status, at the agreed interest
rate stated in the previous Paragraph, and is to be charged quarterly.


1.5.2.2.
Default interest



If any due amount mentioned in the Agreement regarding the HBOR’s part of the
Loan should not be paid (principal, fees, expenses etc., as stipulated by
regulations), on such an amount variable default interest shall be calculated
over the period from the due date till the payment date, at the rate of 14%
(fourteenpercent) per year, in accordance with provisions of the Decision on
interest rates of the HBOR.


The Credit Beneficiary is obliged to immediately, in accordance with the
submitted calculation and the payment instruction of the Bank, pay the default
interest as described in the previous Paragraph.


1.5.3.
Interest relating to the Bank’s part of the Loan



1.5.3.1.
Agreed interest



Interest relating to the Bank’s part of the Loan is variable and calculated
quarterly, based on the realised return on treasury notes of the Ministry of
Finance of the Republic of Croatia, with maturity date of 91 days, plus the
margin of 3% (threepercent) per year.

 
 

--------------------------------------------------------------------------------

 


For the first Interest Period (as defined below) realised return on treasury
notes of the Ministry of Finance of the Republic of Croatia, with maturity date
of 91 days, at the last auction held before conclusion of this Agreement, shall
be applied. For each following Interest Period (as defined below) realised
return on treasury notes of the Ministry of Finance of the Republic of Croatia,
with maturity date of 91 days, at the last auction held at least 2 (two)
Business days before the beginning of the following Interest Period (as defined
below), shall be applied.


Intercalary interest relating to the Bank’s part of the Loan is to be calculated
on the used amount of the Bank’s part of the Loan, over the period of time from
the beginning of the Loan usage till transfer of the Loan to the repayment
status, at the agreed interest rate as stated in Article 1.5.3.1. of the
Agreement, and is to be charged quarterly.


1.5.3.2.
Default Interest



The Bank shall calculate the default interest on any due outstanding amount
relating to the Bank’s part of the Loan (principal, fees, expenses etc., as
stipulated by regulations), at the highest rate stipulated by regulations.


The Credit Beneficiary is obliged to immediately, in accordance with the
submitted calculation and the payment instruction of the Bank, pay the default
interest as described in the previous Paragraph.


1.6. Repayment modality


1.6.1. Loan repayment modality


1.6.1.1. The Credit Beneficiary is obliged to repay the Loan amount in one
instalment after the Loan is transferred to the repayment status / after the
grace period. This instalment shall be due on the last day in the last quarter
of the Time limit for Loan repayment, as defined in Article 1.4.1. of this
Agreement.


1.6.1.2. Loan instalment amounts to 80,000,000.00 HRK, i.e. the used part of the
Loan, and is due on December 31, 2014 (hereinafter referred to as: the Final Due
Date).


1.6.2. Interest repayment modality


1.6.2.1. Interest relating to both the HBOR’s and the Bank’s part of the Loan
shall be due quarterly, on the last day of every calendar quarter, i.e. on March
31, June 30, September 30 and December 31 of every calendar year (hereinafter
referred to as: the Interest Period).


1.6.2.2. The Final Interest Period ends on the Final due date.

 
 

--------------------------------------------------------------------------------

 


1.6.2.3. At least 5 (five) Business Days before the end of every Interest Period
the Bank shall calculate the interest amount to be charged to the Credit
Beneficiary for a certain Interest Period relating to both the HBOR’s and the
Bank’s part of the Loan, and shall immediately inform the Credit Beneficiary and
the HBOR about it.


1.6.2.4. Due Loan instalment and due agreed interest are considered duly settled
if paid effectively to the giro-account no. 2402006-1031262160 opened at the
Bank, reference no. 260105104-92418838517, on the last day of the calendar
quarter, as follows:


 
·
due Loan instalments according to the expressed amount and due dates in the
repayment plan as described in Article 1.3.8., i.e. Article 1.10.3. of the
Agreement and

 
·
due agreed interest according to the calculation and the payment instruction of
the Bank.



1.6.3. Other


1.6.3.1. If fulfilment of any obligation assumed by Creditors under this
Agreement, i.e. providing, funding or maintenance of the Loan is or should
become illegal, the Bank shall immediately inform the Credit Beneficiary about
that. In such a case the Credit Beneficiary shall be obliged to immediately
early repay the withdrawn outstanding Loan amount and the Creditors’ obligations
to provide Loan shall in this case immediately cease.


1.6.3.2. If any obligation of the Credit Beneficiary under the Agreement should
be due on a non-business day, Beneficiary’s obligation shall instead become due
on the immediate previous Business Day.


1.7.
Fees



1.7.1. For the Loan Application processing and the Loan authorization, the
Credit Beneficiary is obliged to:


 
·
pay to the benefit of the HBOR the fee to the amount of 0.5% (in words:
zeropointfivepercent) of the HBOR’s part of the Loan, as mentioned in Article
1.1.2. of the Agreement, calculated on the date of the Agreement.

 
·
pay to the benefit of the Bank the fee to the amount of 0.7% (in words:
zeropointsevenpercent) of the Bank’s part of the Loan, as mentioned in Article
1.1.2. of the Agreement, calculated on the date of the Agreement.



1.7.2. The Credit Beneficiary is obliged to immediately, in accordance with the
submitted calculation and the payment instruction of the Bank, pay the fee to
the benefit of both the HBOR and the Bank.

 
 

--------------------------------------------------------------------------------

 


1.8.
Taxes and expenses



1.8.1. All payments made by the Credit Beneficiary to the Creditors based on or
in relation to this Agreement shall be done without deductions based on any
current or future taxes, tax advances or any other fees or expenses. If any such
deduction should be required by the law, the Credit Beneficiary shall pay the
additional amount necessary for Creditors to accept and keep the amount which
they would have been able to receive if such deductions had not existed.


1.8.2. All expenses regarding the conclusion of this Agreement, submitting the
Guarantee Instruments (as defined below) and execution of this Agreement, as
well as realization of rights of both the Bank and the HBOR relating to the
Guarantee Instruments (as defined below), expenses of forced foreclosure,
including the expenses of termination notices, notary public expenses, fees,
court expenses and fees, expenses of representation, removal from the Registry
and other expenses under or in relation to the Agreement, shall be paid by the
Credit Beneficiary.
 
1.9.
Repayment sequence



1.9.1. Every repayment of the principal or the interest, fees or any other
amount arising from this Agreement or in relation to it, as a part of
Beneficiary’s obligations, shall be paid by the Beneficiary in accordance with
the payment instruction of the Bank, i.e. as stipulated by Article 1.6.2.4. of
the Agreement.


1.9.2. The Bank shall forward the funds received from the Beneficiary to the
HBOR no later than 1 (one) Business Day after receiving such funds, in
proportion to the HBOR’s part of the total paid due debt, according to
provisions of this Article.


1.9.3. By signing this Agreement the Credit Beneficiary accepts that the Bank
shall close all registered entries received under this Agreement according to
their priority, provisions of this Article and the law, in order to settle all
due obligations of the Beneficiary according to the following sequence:
 
 
·
expenses relating to the Agreement,

 
·
fees relating to the Bank’s and the HBOR’s part of the Loan,

 
·
default interest relating to the Bank’s and the HBOR’s part of the Loan,

 
·
agreed interest relating to the Bank’s and the HBOR’s part of the Loan,

 
·
remainder of the paid funds is to be divided in ratio 60:40 in order to settle
the due principal of the Bank and the HBOR.



1.9.4. By signing this Agreement the Credit Beneficiary agrees and accepts that
all funds obtained through forced collection from the Beneficiary or third
persons, as well as all funds collected (either forcibly or voluntary, from the
Beneficiary or from third persons), in accordance with Article 2.2. of the
Agreement, as a part of the forced settlement, shall be used to settle
Creditors’ claims relating to the Agreement and according to the following
sequence:

 
 

--------------------------------------------------------------------------------

 


 
·
expenses of forced collection,

 
·
expenses relating to the Agreement,

 
·
fees relating to the Bank’s and the HBOR’s part of the Loan,

 
·
default interest relating to the Bank’s and the HBOR’s part of the Loan,

 
·
agreed interest relating to the Bank’s and the HBOR’s part of the Loan,

 
·
remainder of the paid funds is to be divided in ratio 60:40 in order to settle
the principal of the Bank and the HBOR.



1.9.5. If paid, i.e. collected amounts (either forcibly or voluntary) stated in
Article 1.9.3. and 1.9.4. should not be sufficient to settle all expenses, fees
or interest of the Bank and the HBOR, debt shall be settled in proportion to the
paid amounts; the corresponding percent of expenses, fees or interest shall be
settled.


1.10.
Early Loan repayment



1.10.1. After the expiration of the Usage time limit, the Credit Beneficiary
shall be able to partially or entirely repay the Loan early, on the last day of
the calendar quarter, under the condition that the Bank receives adequate
written notification at least 10 (ten) Business Days in advance. Obligatory fee
for the early Loan repayment amounts to 1% of such early repaid amount.


1.10.2. In case of early Loan repayment, partial or full, made on a day other
than the last day of the calendar quarter, the Credit Beneficiary shall be
obliged to pay to the Creditors, apart from the fee mentioned in the previous
Paragraph, all expenses and damages resulting directly or indirectly from such
early Loan repayment made on a day other than the last day of the calendar
quarter.


1.10.3. In case of the partial early Loan repayment the Bank shall submit the
new repayment plan to the Credit Beneficiary relating to both the HBOR’s and the
Bank’s part of the Loan.


1.10.4. Credit Beneficiary can not reuse the early repaid Loan amount or a part
of it.


2.
Rights, obligations and powers of the Bank as an agent



2.1.
Appointment of the Bank as an agent



2.1.1. HBOR herewith appoints the Bank as its agent and authorizes the Bank to
take all reasonable measures necessary to execute this Agreement relating to the
HBOR’s part of the Loan, in the name and on behalf of the HBOR and in accordance
with internal documents of the Bank.


2.1.2. Pursuant to this Agreement and in accordance with internal documents of
the Bank, the Bank is obliged to do as follows:

 
 

--------------------------------------------------------------------------------

 


 
·
conclude this Agreement with the Credit Beneficiary in relation to the HBOR’s
part of the Loan,

 
·
take adequate measures to secure the entire Loan amount (together with auxiliary
claims),

 
·
pay the Loan amount to the Credit Beneficiary,

 
·
supervise whether the Loan is being used in accordance with its purpose,

 
·
calculate the principal, interest, fees, expenses and according to that submit
payment instructions to the Credit Beneficiary relating to the HBOR’s and the
Bank’s part of the Loan,

 
·
collect total due Loan amount in due time, as well as interest, fees and other
expenses according to Article 1.9. of the Agreement,

 
·
monitor business activity of the Credit Beneficiary during the Agreement period
and inform the HBOR about eventual breach or non-execution of the Agreement
provisions by the Credit Beneficiary,

 
·
cancel this Agreement and request payment of the full Loan amount together with
interest, fees and other expenses in case of breach of the Agreement by the
Credit Beneficiary, with approval of the HBOR and in accordance with internal
documents of the Bank,

 
·
complete forced collection of the Loan amount, interest, fees and other
expenses, if any due debt amount under the Agreement should not be paid by the
Credit Beneficiary,

 
·
in case of forced collection, and after all expenses of such proceeding have
been settled, divide all amounts collected from the Credit Beneficiary in
accordance with Article 1.9. of the Agreement,

 
·
perform other duties pursuant to the Agreement.



2.1.3. By signing this Agreement the HBOR explicitly accepts all actions taken
by the Bank towards the Credit Beneficiary, acting as its agent in the name and
on behalf of the HBOR, as well as that all actions and debt settlement done by
the Credit Beneficiary towards the Bank as the agent shall have full impact on
the HBOR. For that purpose, among other things, in case that any due debt amount
under the Agreement relating to the HBOR’s part of the Loan should not be paid
by the Credit Beneficiary, the HBOR authorizes the Bank to request payment based
on Guarantee Instruments submitted to the benefit of the HBOR (bill of exchange
and promissory note) according to Article 3.3. of the Agreement, as well as to
take all other measures in order to collect the said HBOR’s debt, according to
this Agreement.


2.1.4. At the Bank’s request the HBOR shall be obliged to immediately submit all
information, data and documentation so that the Bank could duly perform its
duties as an agent, according to this Agreement.


2.1.5. The Bank shall not be liable for negligence regarding settlement of any
monetary and/or related non-monetary obligation and/or right of the Credit
Beneficiary and/or HBOR pursuant and in relation to this Agreement, unless the
Bank committed it or contributed to it.

 
 

--------------------------------------------------------------------------------

 


2.1.6. Contracting parties agree that, after receiving the written request of
the HBOR (if it was sent also to the Bank), the Credit Beneficiary shall pay all
the debt relating to the HBOR’s part of the Loan, typically paid to the Bank
acting as an agent, directly according to requests and to the benefit of the
HBOR. In this case the Bank shall not act as agent in relation to the HBOR’s
part of the Loan any more.


2.2. 
Claim assignment for the purpose of collection



2.2.1. Contracting parties agree and accept that, in case of Agreement
cancellation, the HBOR shall conclude the Claim Assignment Agreement with the
Bank for the purpose of collection of its claims under this Agreement
(hereinafter referred to as: the Claim Assignment Agreement). Pursuant to such
an Agreement the HBOR shall assign to the Bank all its claims arising from the
Agreement that HBOR has against the Credit Beneficiary, as well as assign all
Guarantee Instruments submitted in relation to the HBOR’s part of the Loan till
the final and valid ending of all forced collection proceedings. In cases
stipulated by the Claim Assignment Agreement the Bank shall assign HBOR’s claims
back to the HBOR, as well as all Guarantee Instruments relating to the HBOR’s
part of the Loan, so that HBOR could continue with the forced collection
proceeding regarding its due claims pursuant to this Agreement.


2.2.2. By signing this Agreement Creditors and the Credit Beneficiary agree
that, after conditions stipulated in the Claim Assignment Agreement regarding
the assignment of claims back to HBOR have been met and after Guarantee
Instruments relating to the HBOR’s part of the Loan have been assigned back to
the HBOR, all forcibly collected amounts (by activating mortgage loans /
fiduciary duties and other liens) shall be used to settle Creditors’ claims,
according to Article 1.9. of the Agreement.


3.
Guarantee Instruments and prerequisites



3.1. As a prerequisite to Loan usage the Credit Beneficiary must submit the
following documents to the Bank:
a)
affidavit according to Article 125 of the Distraint Law (promissory note), duly
issued, solemnized by the notary public and signed by the Credit Beneficiary in
relation to the Bank’s part of the Loan;

b)
affidavit according to Article 125 of the Distraint Law (promissory note), duly
issued, solemnized by the notary public and signed by the Credit Beneficiary in
relation to the HBOR’s part of the Loan;

c)
2 (two) blank single accepted bills of the Credit Beneficiary with the clause
"protest waived in case of dishonour" and the bill of exchange statement for the
Bank’s part of the Loan;


 
 

--------------------------------------------------------------------------------

 


d)
2 (two) blank single accepted bills of the Credit Beneficiary with the clause
"protest waived in case of dishonour" and the bill of exchange statement for the
HBOR’s part of the Loan;

e)
Security Agreement with the purpose of securing the monetary claim by putting a
floating lien on tuna inventories (“Security Agreement”). Lien on tuna
inventories (hereinafter referred to as: the Movable property) shall equal the
total amount of the Loan and shall be the primary lien to the benefit of the
Bank, relating to the Bank’s part of the Loan, together with the Bank’s agreed
interest, default interest, fees and other expenses in accordance with the
Agreement, as well as to the benefit of the HBOR for the HBOR’s part of the
Loan, together with the HBOR’s agreed interest, default interest, fees and other
expenses in accordance with the Agreement;

f)
proof of floating lien (entered in the Registry) on tuna inventories (on Movable
property) being the primary lien to the benefit of the Bank, for the Bank’s part
of the Loan with the purpose of securing the monetary claim of the Bank, as well
as to the benefit of the HBOR for the HBOR’s part of the Loan with the purpose
of securing the monetary claim of the HBOR, as well as proof of insured status
of the tuna inventories by respectable Insurance company acceptable to the Bank,
and the proof of the paid premium sum;

g)
Joint Guarantee Agreement concluded between the Creditors and the company MB
LUBIN, RIBARSTVO d.o.o. Kali, PUT VELE LUKE 70, 23272 KALI; PIN: 72633995497,
guaranteeing to the Creditors for Beneficiary’s debt arising from the Agreement;

h)
Joint Guarantee Agreement concluded between the Creditors and the company
ATLANTIS GROUP HF, Stórhöfða 23, 110 Reykjavik, Island, ID-no: 700805-1580,
guaranteeing to the Creditors for Beneficiary’s debt arising from the Agreement;

i)
Joint Guarantee Agreement concluded between the Creditors and the company UMAMI
SUSTAINABLE SEAFOOD INC., 1230 Columbia Street Suite 1100, San Diego, California
92101, USA, guaranteeing to the Creditors for Beneficiary’s debt arising from
the Agreement;



(all documents listed under (a-i) hereinafter referred to as: the Guarantee
Instruments)


j)
copy of the valid Extract from the Court Registry relating to the Credit
Beneficiary, confirmed as authentic by the authorized person of the Credit
Beneficiary;

k)
signature card of the Credit Beneficiary’s representative authorized to sign
this Agreement, the Guarantee Instruments and other documents which Credit
Beneficiary must submit according to this Agreement;

l)
other document required by the Bank, acceptable to the Bank regarding their form
and content.



Form and content of all listed documents must be entirely acceptable to the
Bank.

 
 

--------------------------------------------------------------------------------

 


3.2. Obligation of the Bank to pay the Loan amount to the Credit
Beneficiary     depends on the following terms and conditions:


 
a)
at a time when the Loan Application was received and on the Loan Usage Date
affidavits and guarantees listed in this Agreement must be authentic, accurate,
complete, must not be misleading, must be valid as if issued at a time when the
Loan Application was received and on the Loan Usage date;

 
(b)
there must be no events or circumstances representing the breach of Agreement
regarding Beneficiary’s obligations under this Agreement, or events or
circumstances for which it can be reasonably assumed that could represent the
breach of Agreement regarding Beneficiary’s obligations under this Agreement by
submitting the Loan Application, by expiration of time, by decision making or
all of the above; or events or circumstances for which it can be reasonably
expected to be a consequence of the Loan usage;

 
(c)
Credit Beneficiary must fully pay fees described in Article 1.7. of the
Agreement;

 
(d)
the HBOR must pay to the Bank the entire amount corresponding to HBOR’s part of
the Loan in due time;

 
e)
Beneficiary’s accounts must not be blocked due to any reason, unless the
Creditors jointly agree on that.



3.3. By signing the Agreement the Credit Beneficiary irrevocably authorizes the
Creditors to:


a)
enter the amount of due outstanding debt on the submitted blank bills, as well
as all other necessary details, address them and request the payment if the
Credit Beneficiary should not fulfil its obligations under this Agreement. If
such payment would not be possible, the Creditors are authorized to take
appropriate legal measures; and



by signing the Agreement the Credit Beneficiary irrevocably authorizes the Bank
as an agent to:


 
b)
use all its funds (HRK or foreign exchange) from all its Bank deposits
(dedicated or not, placed on time deposit or not), as well as funds on accounts
opened with the Bank (currently or in the future), without any further
notification, approval or court intervention, for collection of due Creditors’
claims, plus the accrued expenses.



 
c)
request payment at the Financial agency based on promissory notes relating to
the HBOR’s or the Bank’s part of the Loan, according to the law.


 
 

--------------------------------------------------------------------------------

 


3.4. The Credit Beneficiary is obliged to immediately submit additional
guarantee instruments chosen by the Creditors (at request of the Bank) if during
the Agreement period any of the Guarantee Instruments should become invalid, or
any of the Creditors should consider them insufficient, or an Instrument should
get activated, or new, more suitable instruments should emerge (according to the
opinion of any Creditor), or creditworthiness of the Credit Beneficiary should
be diminished (according to opinion of any Creditor). Besides, if necessary,
Credit Beneficiary is obliged to immediately, at its own expense, take any
action according to the law in order to ensure that Guarantee Instruments
submitted to the Creditors according to the Agreement and/or Security Agreement
are actionable, enforceable and legal.


4.
Incentive interest rates and State Aid Regulation



By signing this Agreement the HBOR and the Credit Beneficiary agree that the
state aid amount granted to the Credit Beneficiary relating to the HBOR’s part
of the Loan amounts to 0 HRK (zerokunas).


5.
Other terms and conditions



5.1. Credit Beneficiary declares and guarantees as follows:
 
·
all necessary authorizations and approvals for conclusion and execution of this
Agreement and the Security Agreement have been prepared, all actions required
for legality and validity of this Agreement and the Security Agreement have been
taken, all measures required for ensuring that all Creditors’ claims under this
Agreement can be binding and actionable have been taken;

 
·
Beneficiary’s State aid Affidavit, data regarding the possible status of the
Beneficiary as the firm in difficulty and all other information and
documentation of the Credit Beneficiary with the purpose of getting the Loan are
authentic, integral and are not misleading;

 
·
conclusion of this Agreement and the Security Agreement is not against the
applicable regulations and/or general documents of the Credit Beneficiary
(including the Articles of Incorporation) and/or contracts it concluded and/or
decisions of the court/arbitration/competent body referring to the Beneficiary;

 
·
all decisions, approvals and authorizations required for conclusion and/or
execution of this Agreement and the Security Agreement are valid and have been
obtained in due time;

 
·
there are no court, administrative, arbitration or other proceedings initiated
against the Beneficiary or members of its Board or its related enterprises, the
result of which could endanger the ability of the Credit Beneficiary to duly
fulfil its obligations under this Agreement, nor is the Beneficiary informed of
circumstances that could be the reason for initiation of such proceedings;


 
 

--------------------------------------------------------------------------------

 


 
·
there are no circumstances that could diminish its creditworthiness and
challenge its ability to repay in due time the entire Loan amount together with
interest, fees and other expenses under the Agreement;

 
·
75% of its total Kuna and foreign exchange funds shall be directed to accounts
opened with the Bank – until the entire Loan amount together with interest, fees
and other expenses under the Agreement has been repaid; otherwise the Bank has
the right to charge the fee of 2% on outstanding Loan amount.



5.2. From the date of the Agreement conclusion till repayment of all debts under
this Agreement the Credit Beneficiary is obliged not to:


 
·
encumber its assets or assume obligations to the benefit of third persons that
could encumber its assets, including the tuna in all cages, without the previous
written approval of the Bank;

 
·
alienate its assets without the previous written approval of the Bank, except as
a part of regular business activities and for monetary remuneration representing
the equivalent value obligation which is due simultaneously;

 
·
make legal status changes (merger, acquisition or division) or take any other
actions that could result in its ceasing to exist as an independent legal
person, change of its organization or change of its business scope without the
previous written approval of the Creditors;

 
·
grant loans (except to related enterprises Mb Lubin Ribarstvo d.o.o. and Bepina
Komerc d.o.o. for the purpose of regular business activities); deposit funds,
except in banks;

 
·
pay to its members any amounts relating to Loan repayment, i.e. make any other
transaction with the same or similar economic effect;

 
·
guarantee and/or vouch for obligations of third persons who are not its related
enterprises;

 
·
accept additional loans without the previous written approval of the Bank;

 
·
acquire stocks and business shares without the previous written approval of the
Bank;

 
·
take actions that could result in diminishing its creditworthiness and
challenging its ability to fully and in due time repay the Loan amount together
with interest, fees and expenses under the Agreement.



5.3. From the date of the Agreement conclusion till repayment of all debts under
this Agreement the Credit Beneficiary is obliged to:


 
·
take all necessary measures to protect its assets from rights, requests and
interests of third persons;

 
·
ensure that its obligations under this Agreement have at least the same priority
as all other present and future non-inferior obligations, except for obligations
with legally guaranteed right of priority;


 
 

--------------------------------------------------------------------------------

 


 
·
regularly deliver to the Bank (i) its financial statements (Profit and Loss
Account, Balance Report, Cash Flow Statement, statistical reports), as well as
audit reports as soon as those are available, (ii) information delivered to the
stock market for public announcement or to other creditors, but at the same time
when such information is delivered to these subjects, (iii) at the request of
the Bank - other information relating to or that could relate to its business or
financial status;

 
·
immediately inform the Bank about the change of the company name or the address;

 
·
at the request of the HBOR – settle all obligations relating to the HBOR’s part
of the Loan that the Credit Beneficiary pays to the Bank (acting as an agent)
according to requests and to the benefit of the HBOR; in this case the Bank
shall not act as an agent in relation to the HBOR’s part of the Loan any more;

 
·
at the request of any Creditor – immediately show its business ledgers and other
documents relating to the Loan (according to the opinion of the Creditors);

 
·
at the request of any Creditor – immediately submit all data and information
requested by the Creditor regarding the Loan and business activities of the
Credit Beneficiary, and allow access to its business facilities to the
Creditors.



5.4. Further, the Credit Beneficiary is obliged to:


 
·
use the Loan funds according to the Loan purpose – financing of the working
capital relating to tuna farming, but max. 33% of funds can be used for buying
of new tuna,

 
·
participate in settlement of tuna farming costs with at least 45% of own funds,

 
·
use the Loan funds according to purpose; the funds shall be paid to suppliers’
accounts (based on submitted documentation – invoices, estimates etc.) or it can
be paid to the Beneficiary’s account, but in this case the Credit Beneficiary is
obliged to submit to the Bank all the necessary documents proving that the Loan
funds are going to be used in accordance with the purpose of the Loan and that
Credit Beneficiary shall also participate with its own funds. If the Bank should
determine that the funds are not being used in accordance with the Loan purpose
and/or that Credit Beneficiary participated with less than 45% of total costs
approved by the Bank, further Loan usage shall be blocked by the Bank, and the
Credit Beneficiary is hereby agreed with that (because otherwise the Bank has
the right to charge the fee of up to 2% on outstanding Loan amount).



If the Credit Beneficiary should request complete or partial removal of the
floating lien put on tuna inventory from the Registry, the Credit Beneficiary
shall be obliged to:

 
 

--------------------------------------------------------------------------------

 



 
·
obtain an irrevocable letter of credit acceptable to the Bank, at least of value
equal to the insured tuna inventory for which removal of the floating lien was
requested, transfer and assign to the Bank all rights from such letter of credit
and submit to the Bank an adequate affidavit confirming such transfer and
assignment and containing approval of the bank that issued the letter of credit,
all with the purpose of partial early loan repayment, or

 
·
obtain and give to the Bank another movable property and put a floating lien on
it, at least of value equal to the insured value of the part of the Movable
property for which removal of the floating lien was requested.



5.5. By signing this Agreement the Credit Beneficiary authorizes the Bank to:


 
·
request and obtain all information relating to the Credit Beneficiary available
to Related enterprises (related to the Bank in terms of the Company Act, Credit
Institutions Act and other regulations relevant for financial business
operations (hereinafter referred to as: Related enterprises)) and the HBOR,
including without limitation to the creditworthiness information;

 
·
submit information relating to the Credit Beneficiary to Related enterprises and
the HBOR

 
·
enable the HBOR to fully access the Bank’s business ledgers and other
documentation regarding the loan application, Loan funds, payments under this
Agreement, entries of payments under this Agreement, documentation regarding the
Loan Guarantee Instruments and other issues relating to the execution of this
Agreement and the Programme, as well as access to claim collection proceedings
under this Agreement (forced or voluntary).



The Credit Beneficiary gives this authorisation solely for the purpose of
collecting and analyzing data required for creditworthiness assessment, risk
assessment, exposure control and risk management, conducted regularly by Related
enterprises during approval and monitoring of products and placement, as well as
by Creditors for the purpose of Loan usage supervision and supervision of
fulfilment of Bank’s duties as an agent; and it can not be used for any other
purpose. This authorisation also includes the right to exchange and forward data
to the central database in the Republic of Croatia, as well as abroad, under the
condition that the person who manages such database is obliged to ensure the
level of personal data protection, at least equal to the prescribed one.


5.6 At the request of the Bank the Credit Beneficiary shall be obliged to allow
the Bank to test the environmental protection status by providing services of an
expert by the Bank’s choice, at the expense of the Credit Beneficiary.


5.7. Without the previous explicit joint approval of the Creditors, the Credit
Beneficiary shall not pawn, assign or in any other way encumber any of its
rights under this Agreement, nor take any actions in order to enable or
complicate Creditors’ collection under this Agreement. Disposition of rights
and/or obligations of the Credit Beneficiary under this Agreement can be done
only with the previous explicit written joint approval of the Creditors.

 
 

--------------------------------------------------------------------------------

 
 
5.8. With the previous written approval of another Creditor, any Creditor has
the right to assign or transfer, at any time, any or all of its rights and/or
obligations under this Agreement, Guarantee Instruments or any other contracts
concluded under this Agreement.


5.9. Contracting parties agree that the Programme, as Attachment II to the
Agreement, and the State aid Affidavit of the Credit Beneficiary represent
integral parts of the Agreement.


5.10. Contracting parties agree that, in case of discrepancy between provisions
of the Agreement and provisions of the Programme, provisions of the Agreement
shall have priority.


5.11. For issues not stipulated by the Agreement, applicable legal regulations
and general documents of the Bank shall be applied.


6.
Agreement Cancelation



6.1. If the Credit Beneficiary should violate any provision of this Agreement,
the Creditors shall have the right to cancel the Agreement, declare the Loan
entirely due for payment and request its immediate repayment, together with the
accrued interest and all other due amounts under the Agreement.


6.2. At the time of the Agreement cancellation all amounts owed or amounts that
shall be owed to the creditors by the Credit Beneficiary under this Agreement
(including principal, interest, fees and other expenses) shall become due and
payable, and the Creditors have the right to request payment pursuant to
guarantee instruments as stipulated by this Agreement and in accordance with the
legal regulations of the Republic of Croatia.
 
6.3. Particularly in the following cases it shall be assumed that the Credit
Beneficiary violated provisions and obligations under this Agreement:


 
·
if on a due date the Credit Beneficiary should not fulfil any monetary
obligation under this Agreement;

 
·
if the Credit Beneficiary should be late with fulfilment of any non-monetary
obligation under this Agreement for more than 15 (fifteen) days;

 
·
if the Credit Beneficiary should become insolvent, terminate payment or its
account should be blocked;

 
·
in case of other circumstances which the Creditors could reasonably consider as
the negative influence on the ability of the Credit Beneficiary to duly fulfil
its obligations under the Agreement;


 
 

--------------------------------------------------------------------------------

 


 
·
if it should be determined that any affidavit or a guarantee of the Credit
Beneficiary listed in this Agreement was not integral, accurate, authentic or up
to date;

 
·
if against or in relation to the Credit Beneficiary a proceeding should be
initiated and its course or the outcome could endanger the Beneficiary’s ability
to duly fulfil its obligations under the Agreement, or, according to the opinion
of the Creditors, such proceeding may be initiated;

 
·
if against the Credit Beneficiary a bankruptcy proceeding should be initiated;

 
·
if an important unfavourable change in business operations, assets, obligations,
financial status or creditworthiness of the Credit Beneficiary should occur, or
the ability of the Credit Beneficiary to duly fulfil its obligations under the
Agreement becomes doubtful, or such circumstances should have occurred or may
occur which the Creditors could reasonably consider as the negative influence on
the ability of the Credit Beneficiary to duly fulfil its obligations under the
Agreement;

 
·
if the Credit Beneficiary should use the Loan against its purpose or enable
Creditors to financially or otherwise supervise the Loan usage;

 
·
if for any reason any Guarantee Instrument should become invalid or ceases to
provide sufficient guarantee for the Beneficiary’s obligations under the
Agreement, or payment should be requested pursuant to it, or a more suitable
guarantee instrument should appear and the Credit Beneficiary should not submit
it to the Creditors at the request of  the Bank in due time;

 
·
if at least 75% of its total Kuna and foreign exchange funds should not be
directed to accounts opened with the Bank;

 
·
in case of any ownership changes made at the Credit Beneficiary which should not
be acceptable to Creditors;

 
·
if the Credit Beneficiary should not fulfil or should be late with fulfilment of
any monetary/non-monetary contract obligation on the basis of any existing or
future placement used at the Bank by the Credit Beneficiary, including contract
obligation regarding the guarantee instruments on the basis of the said
placements;

 
·
if the Credit Beneficiary should act against any provision of the Agreement;

 
·
if the Credit Beneficiary should not fulfil any Additional condition listed in
Article 5.4. of the Agreement;

 
·
if the Credit Beneficiary should not fulfil any other obligation under the
Agreement or any Guarantee Instrument.



6.4. Creditors shall cancel the Agreement by written affidavit of cancellation
and the Bank shall send it to the Credit Beneficiary by registered mail to the
Beneficiary’s address as stated in the title of the Agreement, i.e. the address
subsequently sent in written notification by the Credit Beneficiary to the Bank.

 
 

--------------------------------------------------------------------------------

 


6.5. Cancellation of this Agreement begins by submitting the affidavit of
cancellation to the post office (to be sent by the registered mail), i.e. to
another person authorized to conduct postal services.


6.6. The Credit Beneficiary agrees that this Agreement shall be cancelled and
that entire outstanding Loan amount together with interest and expenses shall be
due for payment on the day when the affidavit of cancellation was submitted to
the post office (to be sent by the registered mail), i.e. to another person
authorized to conduct postal services. Therefore the Credit Beneficiary
renounces the right of any complaint in terms of the above said.


6.7. By signing this Agreement contracting parties explicitly agree that all
letters by the Bank, the HBOR or the notary public are to be sent to the address
of the Credit Beneficiary as stated in this Agreement (unless the Credit
Beneficiary subsequently informed the Bank of its new address by written
notification), as well as that the date of delivery is to be the day when the
affidavit of cancellation was submitted to the post office (to be sent by the
registered mail), i.e. to another person authorized to conduct postal services.


6.8. Cancellation of this Agreement shall not affect the rights which Creditors
gained under the Agreement and the Guarantee Instruments, as well as the
obligations which the Beneficiary assumed under this Agreement and the Guarantee
Instruments during the Agreement period.


6.9. By signing this Agreement the Credit Beneficiary explicitly agrees that
excerpts from Creditors’ business ledgers represent a relevant proof of claim
amount owed by the Credit Beneficiary under the Agreement.


7.
Final provisions



7.1. If any provision of this Agreement should subsequently be deemed null, this
shall not affect the validity of other provisions of this Agreement. The entire
Agreement shall remain valid and the contracting parties shall be obliged to
replace the null provisin by a valid one, which shall maintain the sense and the
aim of the replaced null provision.


7.2. The Bank acting as an agent concludes this Agreement in the name and to the
benefit of the HBOR, pursuant to the Special Power of Attorney issued by the
HBOR on March 31, 2011.


7.3. In case of dispute the court in Zagreb shall have jurisdiction.


7.4. By signing this Agreement the contracting parties declare that they have
read and understood the terms of the Agreement and that they accept all rights
and obligations arising from it since it represents their true will.

 
 

--------------------------------------------------------------------------------

 


7.5. This Agreement was made in 6 (six) copies; one for the Credit Beneficiary;
3 (three) for the Bank and 2 (two) for the HBOR.



 
/s/
     
/s/
 
CROATIAN BANK FOR RECONSTRUCTION AND DEVELOPMENT
 
KALI TUNA d.o.o.



 
/s/
   
ERSTE & STEIERMÄRKISCHE BANK d.d.
 


 
 

--------------------------------------------------------------------------------

 

Attachment I


Loan Application Form


Att.: Erste & Steiermärkische Bank d.d.


Ref: Club Loan Agreement no. Mod-A-PLUS- 3A-15/11 of June 8, 2011 concluded
between the Creditors – Croatian Bank for reconstruction and Development and the
Erste & Steiermärkische Bank d.d., and the company KALI TUNA, d.o.o. za ulov,
uzgoj i preradu ribe, Put Vele Luke 70, 23272 KALI, PIN: 92418838517, as the
Credit Beneficiary („the Agreement”)


In relation to the Agreement:


1) We inform you that, in accordance with Article 1.3.2. of the Agreement, we
intend to use the amount of  ____________ on  ———  and therefore invite you to
pay this amount:


a)           to accounts as stated in the table and in accordance with invoices
of the suppliers / contractors:



                           
Giro
                             
account
           
Amount
               
and
 
Company
 
Payment
   
without
         
Total
   
reference
 
name
 
description
   
the VAT
   
VAT
   
amount
   
number
                                                                               
                                                                               
         
TOTAL:
                                       



b)           to account no. _______ with approval number  _______, in accordance
with calculation ________


c)           other:


2) We confirm that:

 
 

--------------------------------------------------------------------------------

 


 
i)
there are no events or circumstances representing the reason for cancelation of
the Agreement according to Article 6 of the Agreement, or events or
circumstances for which it can be reasonably assumed that could represent the
reason for cancelation of the Agreement according to Article 6 of the Agreement,
by submitting the Loan Application, by expiration of time, by decision making or
all of the above;

 
ii)
affidavits and guarantees listed in this Agreement are authentic, accurate,
complete, not misleading and valid as if submitted at a time when the Loan
Application was received or the payment was made;

 
iii)
fees described in Article 1.7. of the Agreement have been paid;

 
iv)
our accounts are not blocked for any reason;

 
v)
we are authorized to use the Loan; all corporate actions have been taken in due
time in order to obtain the approval for the Loan usage; by using the Loan we do
not exceed the credit limit (set by binding regulations, by contract or in any
other manner);



In the name and to the benefit of ________




Attachment II: Programme
Attachment III: State aid affidavit - original

 
 

--------------------------------------------------------------------------------

 